Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Response to Amendment
The action is responsive to the Amendment filed on 12/23/2021. Claims 1-7 are pending. Claims 8 and 9 are cancelled. Claims 1 and 7 have been amended.

Response to Arguments
Applicant's arguments filed 12/23/2021, with respect to 35 U.S.C. 101 rejection, have been fully considered but they are not persuasive. The examiner respectfully submits that the claims are still ineligible in view of the current amendments, as indicated in the rejection.
Applicant states (page 2): “Al training has been found by the USPTO to be subject matter eligible. USPTO Subject Matter Eligibility Example 39 recites: "creating a first training set comprising the collected set of digital facial images, the modified set of 
Examiner agrees that Example 39 confirms that “machine learning” is not an abstract idea. However, the instant claims comprise other limitations that represent an abstract idea. For example, the steps of “acquiring a regression function,” calculating “distribution value,” and “identifying” are treated as limitations representing mathematical relationship/mental process groupings as discussed in the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1 and 7:
These claims include the limitations that are not clearly described in the specification. This limitations are:
“one or more of the plurality of channels having a satisfactory contribution value” and 
“one or more of the plurality of channels is determined to have an unsatisfactory contribution value”. 
There is no clarification in the written description on what is considered to be the satisfactory contribution value, and what is considered to be the unsatisfactory one, and how to distinguish between these two.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined. The remaining limitations are “additional elements.”
A method for identifying an unknown sample by processing, by using a computer, analysis data collected with an analyzing device for each of a plurality of samples, including known samples and the unknown sample, the analyzing device being a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels, and the analyzing device obtaining a first analysis data of the known samples and obtaining a second analysis data of the unknown sample, the method comprising the steps of: 
acquiring by the computer a non-linear regression function or a non-linear discrimination function from the first analysis data of the known samples;
training, by the computer, a statistical machine learning model of contribution values based on a differential value of the non-linear regression function or the non-linear discrimination function to obtain a contribution value for each of the plurality of channels, the contribution value representing a degree at which each of output values obtained from the plurality of channels forming the first analysis data contributes to the acquired non-linear regression function or the acquired non-linear discrimination function; 
identifying by the computer one or more of the plurality of channels having a satisfactory contribution value to be used for processing the second analysis data, based on the contribution values for each of the plurality of channels obtained by the statistical machine learning model, wherein one or more of the plurality of channels is determined to have an unsatisfactory contribution value and is excluded; and 
identifying by the computer the unknown sample by processing the second analysis data using only the one or more of the plurality of channels having the satisfactory contribution value.  
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the underlined portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. 
For example, the steps of “acquiring by the computer a non-linear regression function or a non-linear discrimination function from the first analysis data of the known samples” and (calculating) “a differential value of the non-linear regression function or the non-linear discrimination function to obtain a contribution value for each of the plurality of channels, the contribution value representing a degree at which each of output values obtained from the plurality of channels forming the first analysis data contributes to the acquired non-linear regression function or the acquired non-linear discrimination function” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “identifying by the computer one or more of the plurality of channels having a satisfactory contribution value to be used for processing the second analysis data, based on the contribution values for each of the plurality of channels obtained by the statistical machine learning model, wherein one or more of the plurality of channels is determined to have an unsatisfactory contribution value and is excluded” and “identifying by the computer the unknown sample by processing the second analysis data using only the one or more of the plurality of channels having the satisfactory contribution value” are treated by the Examiner as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claim 7.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The above claims both comprise the following additional elements:
In Claim 1:
“training, by the computer, a statistical machine learning model of contribution values”;
“the analyzing device being a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels”.
In Claim 7: similar limitations as in Claim 1.
The additional element in Claim 1 of “training, by the computer, a statistical machine learning model of contribution” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. 
The additional element in Claim 1 of “the analyzing device being a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. Collecting data with an analyzing device such as a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels, represents mere data gathering steps and only add an insignificant extra-solution activity to the judicial exception. Steps of collecting analysis data by using a computer is recited in generality and is not meaningful. A chromatographic or spectrum analyzer that (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
According to the 2019 PEG: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.' ' ); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping' '  was an abstract idea because it could be ‘‘performed by humans without a computer' ' ); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.' ' ).”

The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U.S. (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing. (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.) The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea. (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-
Instead the additional elements in the claim appear to be merely insignificant extra-solution activity - merely receiving the relevant data from one or more of the plurality of channels of the detector which is the input for the mental/mathematical process in the abstract idea.
In all of these respects, the claims fail to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Step 2B of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself. The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2A, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
The additional elements such as:
“training, by the computer, a statistical machine learning model of contribution values“, and
“the analyzing device being a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels”
are well-understood and/or conventional in the relevant art as evidenced from a prior art of record, for example, Howley (already of record) for the statistical machine learning, and Enke (Col. 4, ll. 55 -67; Col. 6, ll. 45- 50) for the chromatographic or spectrum analyzer that includes a multichannel detector.
Therefore, claims 1 and 7 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
Independent Claim 7 recites an analyzing device is a chromatographic or spectrum analyzer, that includes a multichannel detector (which is not a particular machine), and a data processing device, which correspond to a mere implementation of non-technical features of Claim 1 in unspecified technical means, which basically is a general purpose computer. The 101 analysis is analogous to that of claim 1. The limitations of Claim 7 are not sufficient to integrate the claim into a practical application at Prong 2 or to make the claim amount to significantly more than the abstract idea at Step 2B.
Dependent claims 2-6 are similarly ineligible. The dependent claims 2-6 merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software 
Therefore, claims 1-7 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 1-7 include the allowable subject matter. If the 101 issues are resolved, Claims 1-7 would be allowable.
The closest prior art is the NPL reference of Howley et al. (Howley, already in record from IDS). The reference of Howley teaches a machine learning technique combined with a non-linear principal component analysis applied to the analysis of Raman spectra (a multichannel input) to reduce the dimensionality of the data; the use of non-linear functions to map (describe) the data; principal component techniques which serve to identify the optimum inputs to be analyzed, and that only a subset of the identified principal components (channels) are chosen to be processed. The reference of Howley does not teach that the “contribution” value is based on the differential of the regression function. Specifically, the limitation “calculating a contribution value based on a differential value of the non-linear regression function or non-linear discrimination function.” Same reasoning applies to an independent Claim 7, where the non-technical features of Claim 1 are implemented in unspecified technical means, i.e. a general purpose computer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US5228113 to Shelton (hereinafter Shelton) discloses the accelerated training apparatus for back propagation networks, where the sequence of partial optimizations, depending on a constrained representation of hidden weights derived from a singular value decomposition of the input space, is performed.
US10515312 to Kubo et al. (hereinafter Kubo) discloses the neural network model compaction using selective unit removal, where the individual nodes of the artificial neural network may be deactivated randomly, followed by the selective removal from the artificial neural network based on the activation probability.
US20040159783 to Gavin et al. (hereinafter Gavin) discloses the data management system and method for processing signals from sample spots, including processing a plurality of spectra obtained using mass spectrometer using graphic elements representing the sample spots on a graphical user interface.
US8378296 to Enke (hereinafter Enke) discloses chromatographic or spectrum analyzer that includes a multichannel detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863